DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capacitor plates of claim 49, the transmitter portion, sensor portion and portion reflective to electromagnetic radiation of claims 54 and 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises,” “means” and “said,” should be avoided.

Claim Objections
Claims 42-58 are objected to because “A” on line 1 should be changed to “The”.
Claim 55 is objected to because “the first major” on line 14 should be changed to “the first major surface”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 recites the limitation "the first and second electrical contacts" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-46, 50, 51, 53 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botting [WO 02/13387].
In regard to claim 41, Botting discloses [in Fig. 6] a switching device comprising at least a first sheet of glazing material [49, and p. 2, lines 4-6] having a first major surface and an opposing second major surface, a switch [40] attached to the first major surface of the first sheet of glazing material [49], and a sensor assembly [3] facing the second major surface of the first sheet of glazing material [49], wherein the switch [40] comprises a movable portion [45] operatively coupled with the sensor assembly [3] such that upon operation of the switch [40], the movable portion [45] moves from a first position to a second position and the movement of the movable portion [45] from the first position to the second position is detectable by the sensor assembly [3].  
In regard to claim 42, Botting discloses [in Figs. 1 and 6] the switching device according to claim 41, wherein the sensor assembly comprises a sensor [20-23] and a substrate [3], the substrate [3] having a first major surface and a second opposing major surface, wherein the sensor is configured to detect the movement of the movable portion [45] from the first position to the second position.  
In regard to claim 43, Botting discloses [in Fig. 6] the switching device according to claim 42, wherein the first major surface of the substrate faces the second major surface of the first sheet of glazing material [49].  
In regard to claim 44, Botting discloses [in Figs. 1 and 6] the switching device according to claim 42, wherein the sensor [20-23] is mounted on the first major surface of the substrate and the first major surface of the substrate faces the second major surface of the first sheet of glazing material [49].
In regard to claim 45, Botting discloses [in Figs. 1 and 6] the switching device according to claim 41, wherein the sensor assembly comprises a sensor [20-23] mounted on the second major surface of the first sheet of glazing material [49], the sensor being configured to detect a perturbation in the coupling between the movable portion [45] and the sensor assembly due to the movement of the movable portion  [45] from the first position to the second position.  
In regard to claim 46, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the sensor comprises a sensing portion [3] and the sensing portion [3] faces the second major surface of the first sheet of glazing material [49].  
In regard to claims 50 and 51, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the movable portion [45] is operatively coupled to the sensor assembly by a magnetic field, wherein the movable portion [45] comprises a magnetically permeable element movable from a first position to a second position and the sensor assembly comprises a magnet [46] and a magnetic field sensor [3].
In regard to claim 53, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the movable portion [45] is operatively coupled with the sensor assembly [3] by at least a first beam of electromagnetic radiation, wherein the first beam of electromagnetic radiation is transmitted through the first sheet of glazing material [49] and moving the movable portion [45] from the first position to the second position causes a disturbance of the first beam of electromagnetic radiation.  
In regard to claim 58, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the movable portion [45] of the switch [40] is caused to move between the first position and the second position by a manually generated force.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 45, 48, 49 and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bach [US 10,447,262].
In regard to claim 41, Bach discloses [in Figs. 5 and 6] a switching device comprising at least a first sheet of glazing material [22] having a first major surface and an opposing second major surface, a switch [16] attached to the first major surface of the first sheet of glazing material [22], and a sensor assembly [44, 46, 56] facing the second major surface of the first sheet of glazing material [22], wherein the switch comprises a movable portion [16] operatively coupled with the sensor assembly such that upon operation of the switch, the movable portion [16] moves from a first position to a second position and the movement of the movable portion from the first position to the second position is detectable by the sensor assembly.
In regard to claim 45, Bach discloses [in Figs. 5 and 6] the switching device according to claim 41, wherein the sensor assembly comprises a sensor [45] mounted on the second major surface of the first sheet of glazing material [22], the sensor being configured to detect a perturbation in the coupling between the movable portion [16] and the sensor assembly due to the movement of the movable portion [16] from the first position to the second position.
In regard to claims 48 and 49, Bach discloses [in Figs. 5 and 6] the switching device according to claim 41, wherein the sensor assembly comprises a capacitance sensor and movement of the movable portion [16] causes a change in capacitance that is detectable by the sensor assembly, further comprising a sensing capacitor having first and second capacitor plates, wherein the sensor assembly comprises the first capacitor plate [46, 56] of the sensing capacitor and the movable portion [16] of the switch comprises the second capacitor plate [44] of the sensing capacitor, wherein upon moving the movable portion from the first position to second position, the separation of the first capacitor plate and the second capacitor plate of the sensing capacitor changes.
In regard to claim 58, Bach discloses [in Figs. 5 and6] the switching device according to claim 41, wherein the movable portion [16] of the switch is caused to move between the first position and the second position by a manually generated force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Botting [WO 02/13387] in view of Burgess [US 6,031,465].
	In regard to claim 47, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the sensor assembly detects the movement of the movable portion of the switch from the first position to the second position.  Botting does not disclose a proximity sensor.  Burgess teaches [in col. 2, lines 23-28] a similar switching device that includes a proximity sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensory assembly of Botting with the proximity sensor of Burgess since a proximity sensor is an obvious and known alternative to achieve switching functionality.
	In regard to claim 48, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the movable portion [45] is operatively coupled to the sensor assembly [3].  Botting does not disclose that the movable portion and the sensor assembly are coupled by an electric field.  Burgess teaches [in col. 2, lines 23-28] a similar switching device that couples elements by an electric field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensory assembly of Botting with the sensor of Burgess since sensors for an electric field is an obvious and known alternative to achieve switching functionality.
In regard to claim 52, Botting discloses [in Fig. 6] the switching device according to claim 41, wherein the movable portion [45] is operatively coupled with the sensor assembly [3].  Botting does not disclose that the movable portion and the sensor assembly are coupled by at least one acoustic signal.  Burgess teaches [in col. 2, lines 43-46] a similar switch device that couples elements by an acoustic signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensory assembly of Botting with the sensor of Burgess since sensors for acoustic signals is an obvious and known alternative to achieve switching functionality.

Claims 56, 57, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Botting [WO 02/13387] in view of Boote et al. [Boote hereinafter, US 8,924,076].
In regard to claim 56, Botting discloses [in Fig. 6] the switching device according to claim 41.  Botting does not disclose a second sheet of glazing material spaced apart from the first sheet of glazing material and wherein the sensor assembly is between the first and second sheets of glazing material.  Boote teaches [in Fig. 2] a second sheet of glazing material [12] spaced apart from the first sheet of glazing material [11] and wherein the sensor assembly [21a] is between the first and second sheets of glazing material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the second sheet of glazing material of Boote with the switching device of Botting in order to protect the inner components of the switching device.
In regard to claim 57, Botting discloses [in Fig. 6] the switching device according to claim 42.  Botting does not disclose a second sheet of glazing material, wherein the substrate is between a first sheet of adhesive interlayer material and a second sheet of adhesive interlayer material and the first and second sheets of adhesive interlayer material are between the first and second sheets of glazing material.  Boote teaches [in Fig. 2] a second sheet of glazing material [12], wherein the substrate [13] is between a first sheet of adhesive interlayer material [between 11 and 13] and a second sheet of adhesive interlayer material [between 12 and 13] and the first and second sheets of adhesive interlayer material are between the first [11] and second [12] sheets of glazing material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the second sheet of glazing material and adhesive layers of Boote with the switching device of Botting in order to protect the inner components of the switching device.
	In regard to claims 59 and 60,  Botting discloses in [Fig. 6] the switching device according to claim 41.  Botting does not disclose a window or door, comprising the at switching device, being part of a vehicle having an interior or a building having an interior, wherein the first major surface of the first sheet of glazing material faces away from the interior of the vehicle or the interior of the building, wherein the switching device is operatively coupled with an electrically operable device, the electrically operable device at least in part controlling the operational state of one or more of a vehicle window, a vehicle door, a vehicle rear window, a vehicle bonnet, a vehicle boot lid and a vehicle fuel filler cap.  Boote teaches [in Figs. 1 and 2] a window comprising a similar switching device being part of a vehicle having an interior or a building having an interior, wherein the first major surface of the first sheet of glazing material [11] faces away from the interior of the vehicle, wherein the switching device is operatively coupled with an electrically operable device, the electrically operable device at least in part controlling the operational state of one or more of a vehicle window, a vehicle door, a vehicle rear window, a vehicle bonnet, a vehicle boot lid and a vehicle fuel filler cap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the switching device of Botting with the window of Boote, since the switching device of Botting is capable of performing the intended use of operating one or more of a vehicle window, a vehicle door, a vehicle rear window, a vehicle bonnet, a vehicle boot lid and a vehicle fuel filler cap

Allowable Subject Matter
Claims 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 54, in combination with other limitations, the sensor assembly comprising (i) a transmitter portion for emitting the first beam of electromagnetic radiation through the first sheet of glazing material towards the movable portion, and (ii) a sensor portion for detecting electromagnetic radiation, and the movable portion comprises a portion reflective to electromagnetic radiation emitted by the transmitter portion, such that upon moving the movable portion from the first position to the second position, electromagnetic radiation from the first beam of electromagnetic radiation is reflected onto the sensor portion is neither disclosed nor suggested by the prior art. 
In regard to claim 55, in combination with other limitations, the sensor assembly comprising (i) a transmitter portion for emitting the first beam of electromagnetic radiation through the first sheet of glazing material towards the movable portion, and (ii) a sensor portion for detecting electromagnetic radiation, and the movable portion comprises a portion reflective to electromagnetic radiation emitted by the transmitter portion, the reflective portion reflecting the first beam of electromagnetic radiation onto the sensor portion, and upon moving the movable portion from the first position to the second position, electromagnetic radiation reflected off the reflective portion changes polarisation and/or amplitude and/or direction; or wherein the sensor assembly comprises (i) a transmitter portion for emitting the first beam of electromagnetic radiation towards the movable portion and a sensor portion for detecting electromagnetic radiation, the first beam of electromagnetic radiation internally reflecting off a first portion of the first major surface of the first sheet of glazing material onto to the sensor portion, and the movable portion comprises a contact portion for contacting the first portion of the first major of the first sheet of glazing material, such that upon moving the movable portion from the first position to the second position, the contact portion of the movable portion contacts at least the first portion of the first major surface of the first sheet of glazing material so that electromagnetic radiation from the first beam of electromagnetic radiation is prevented from reaching the sensor portion is neither disclosed nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/           Primary Examiner, Art Unit 2833